      CASE 0:19-cv-01578-JRT-HB Document 143 Filed 02/26/20 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA



                                               Case No. 19-cv-1578 (JRT/HB)
 IN RE PORK ANTITRUST LITIGATION
                                              Master Case No. 0:18-cv-01776-JRT-HB

 This Document Relates To:
 WINN-DIXIE STORES, INC., et. al., v.
 AGRI STATS, INC., et al.;
 Case No. 19-cv-1578 (JRT/HB)



THE WINN-DIXIE PLAINTIFFS’ OMNIBUS OPPOSITION TO DEFENDANTS’
    INDIVIDUAL MOTIONS TO DISMISS AND NOTICE OF JOINDER

       Now come Winn-Dixie Stores, Inc. and Bi-Lo Holdings, LLC (the “Winn-Dixie

Plaintiffs” or “Plaintiffs”), by and through their attorneys, and for their Omnibus

Opposition To Defendants’ Individual Motions To Dismiss And Notice Of Joinder, the

Plaintiffs respectfully state as follows:

       1.     On January 15, 2020, the Defendants filed their individual motions to dismiss

the Winn-Dixie Plaintiffs Second Amended Complaint. See Dkt Nos. 102 (Clemens

Defendants), 105 (Hormel Defendants), 108 (Defendant Indiana Packers), 111 (JBS USA

Food Company), 114 (Seaboard Defendants), 117 (Defendant Smithfield Foods), 120

(Triumph Foods), 122 (Tyson Defendants) and 125 (Agri Stats).

       2.     In support of their respective individual Motions to Dismiss the Winn-Dixie

Plaintiffs’ Second Amended Complaint, and in order to avoid burdening the court with

duplicative briefing and/or to promote judicial economy, the Defendants each attached and
      CASE 0:19-cv-01578-JRT-HB Document 143 Filed 02/26/20 Page 2 of 3



incorporated by reference their individual Memoranda of Law in support of their respective

motions to dismiss the class action complaints filed in In re Pork Antitrust Litigation, 0:18-

cv-01776-JRT-HB. See Defendants’ respective Memoranda of Law at Dkt. Nos. 103

(Clemens Defendants), 106 (Hormel Defendants), 109 (Defendant Indiana Packers), 112

(JBS USA Food Company), 115 (Seaboard Defendants), 118 (Defendant Smithfield

Foods), 121 (Triumph Foods), 123 (Tyson Defendants) and 126 (Agri Stats) (each

indicating that to avoid burdening the court with duplicative briefing, each defendant was

incorporating by reference the arguments from their respective legal memoranda in support

of the motions to dismiss the class action complaints.)

       3.     On February 21, 2020, the Class Plaintiffs jointly filed Plaintiffs’ Omnibus

Opposition To Defendants’ Individual Motions To Dismiss. See Dkt. No. 479 in In Re

Pork Antitrust Litigation, case no. 18-cv-1776 (JRT/HB).

       4.     In accordance with the Court’s Order of February 19, 2020 (Dkt. No. 141),

and to avoid burdening the Court with duplicative briefing responding to the Defendants’

Individual Motions to Dismiss, the Winn-Dixie Plaintiffs hereby join in and incorporate by

reference the Class Plaintiffs’ Omnibus Opposition To Defendants’ Individual Motions To

Dismiss as if same were fully state herein.

       5.     For completeness of the record, and as directed by the Court, the Winn-Dixie

Plaintiffs have filed a copy of the Class Plaintiffs’ Omnibus Opposition To Defendants’

Individual Motions To Dismiss that the Winn-Dixie Plaintiffs are joining as Exhibit 2 to

the Declaration of Patrick J. Ahern filed concurrently with this response (the “Ahern

Declaration”).
       CASE 0:19-cv-01578-JRT-HB Document 143 Filed 02/26/20 Page 3 of 3



        6.       For the convenience of the Court and to alleviate the Court’s burden in

reviewing and deciding the Defendants’ Joint Motion to Dismiss, the Winn-Dixie Plaintiffs

have prepared and filed a chart that cross-references all citations to the Class Action

Complaints referenced in the Omnibus Opposition To Defendants’ Individual Motions To

Dismiss to the same or similar allegations contained in the Winn-Dixie Plaintiffs’ Second

Amended Complaint.1 See chart attached at Exhibit 4 of the Ahern Declaration.

        WHEREFORE, the Defendants Joint Motion to Dismiss the Winn-Dixie Plaintiffs’

Second Amended Complaint should be denied for all the same reasons stated in the Class

Plaintiffs’ Omnibus Opposition To Defendants’ Individual Motions To Dismiss, which the

Winn-Dixie Plaintiffs have joined and incorporated herein by reference.

                                                     Respectfully submitted,

Dated: February 26, 2020                             /s/ Patrick J. Ahern
                                                     Patrick J. Ahern (admitted pro hac vice)
                                                     Theodore B. Bell (admitted pro hac vice)
                                                     Ahern and Associates, P.C.
                                                     Willoughby Tower
                                                     8 South Michigan Avenue, Suite 3600
                                                     Chicago, Illinois 60603
                                                     Ph: (312) 404-3760
                                                     patrick.ahern@ahernandassociatespc.com
                                                     theo.bell@ahernandassociatespc.com

                                                     Patrick J. Lee-O’Halloran (#269074)
                                                     Thompson Tarasek Lee-O’Halloran PLLC
                                                     7101 York Avenue South, Suite 255
                                                     Edina, MN 55435
                                                     Telephone: (612) 568-0132
                                                     Fax: (612) 564-6976
                                                     patrick@ttlolaw.com


1
  The Winn-Dixie Plaintiffs do not have access to the sealed version of the Indirect Purchaser Plaintiffs’ (“IPP”)
Second Amended Class Action Complaint, so the Winn-Dixie Plaintiffs’ referenced comparison chart only includes
the publicly available allegations from the IPP Complaint.
